Title: Sunday 26th.
From: Adams, John Quincy
To: 


       This Morning Mr. Lagoanere came to our lodgings and told us that we should go at one o clock and that he would accompany us as far as the first stage. This Gentleman is about 45 years old according to my supposition. He is neither handsome nor homely. He is well shaped and a very agreable Gentleman; he is Consul for the American affairs at Corunna. At about 12 o clock the French Consul came to our lodgings. He embrac’d my Pappa and took leave of us all. He is as I conjecture of about 35 years of age. He is pitted with the Small pox without which he would be handsome. He is a little tall but not overgrown. He is very sociable and very polite. At half after one the Chaises came and any body would think that they were as old as Noah’s ark made in the year one and at a Quarter after two we got into our Chaises.
      